NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
2010-3040
ANTHONY MAU RlCE WASH|NGTON,
Petitioner,
v.
DEPARTMENT OF THE TREASURY,
Respondent_
Petiti0n for review of the Merit Systems Protecti0n Board in AT3443090710-l-1.
ON MOTlON
O R D E R
Anthony Maurice Washington moves for leave to proceed in forma pauperis.
Upon consideration thereof,
lT |S ORDERED THAT:
The motion is granted.
FOR THE COURT
JAN 0 7
V 2310 V lsi JanWHorba|y
Date Jan Horba|y
C|erk
cc: Anthony Maurioe Washington
Michae| D. Austin, Esq. us FlI.EB
. oBURT
320 rnEFEoY:Ai`.P5§'¢°:‘(3rF°"
JAN 07 2010
JAN HURBALY
CLERK